 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                              Case No. 19cv2374-JAH (WVG)
     JAMES PETER INGEGNO,
11
                          Plaintiff, ORDER GRANTING PLAINTIFFS’
12   v.                              MOTION FOR VOLUNTARY
                                     DISMISSAL WITHOUT
13   THE PRUDENTIAL INSURANCE        PREJUDICE
     COMPANY OF AMERICA,
14
                                   Defendant.
15

16

17         On February 26, 2020, Plaintiff, James Peter Ingegno filed a joint motion to
18   dismiss this case without prejudice. [Doc. No. 15].
19         Having considered the motion filed by Plaintiff and finding that no pleading
20   has been filed opposing Plaintiff’s motion, the Court hereby GRANTS the motion
21   and DISMISSES this case without prejudice. Each party will bear its own attorney’s
22   fees and costs.
23         IT IS SO ORDERED.
24

25   Dated: February 27, 2020
26

27                                                  __________________________
28
                                                    Hon. John A. Houston
                                                    United States District Judge
                                                1
